DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/05/2022, have being considered by the examiner.


Response to Arguments
Applicant’s arguments see remarks, filed 01/05/2022, with respect to claims 28-37, and 39-45 have been fully considered but are moot because the arguments do not apply to the current combinations of references being used in the current rejection.
Applicant’s arguments see remarks, filed 01/05/2022, with respect to claims 38 and 46-47, have been fully considered and are persuasive, therefore claims 38 and 46-47 are reflected as comprising of allowable subject matter in the office action below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 

Claims 28-32, and 44-45, are rejected under 35 U.S.C. 103 as being unpatentable over Turek et al. (US 2008/0166028 A1), hereinafter referenced as Turek and in view of Shepelev et al. (US 2018/0267660 A1), hereinafter referenced as Shepelev.

  
Regarding Claim 28, Turek teaches a method of operating a fingerprint sensor (Fig. 1, #102 called a fingerprint sensing module. Paragraph [0026]) associated with a device (Fig. 1, #101 called a biometric device. Paragraph [0026]), the method comprising: measuring a finger force of a finger positioned on the fingerprint sensor (Fig. 2A-C and Fig. 6. Paragraph [0026]-Turek discloses the pressure sensing module #103 measures the pressure applied by the finger on the fingerprint capturing module #105.); and imaging the finger when the finger force exceeds a second pressed-finger threshold level (Fig. 2A-C and Fig. 6. Paragraph [0067]-Turek discloses Fig. 6 exemplarily illustrates a flowchart for actuating the capture of a fingerprint at a pre-specified pressure or pressure range using software.  The threshold pressure (TP) is initially 601 set 602 by the user.  The pressure applied on fingerprint capturing module #105 is the input pressure (IP) #603 (wherein the input pressure #IP is the second pressed-finger threshold level).  The threshold pressure is compared with input pressure #604.  If the applied pressure or the input pressure is greater than the threshold pressure, the fingerprint is captured #605 at the end #606 of the process flow of Fig. 6. Please also read paragraph [0050]); and authenticating the finger based on the imaging of the finger (Fig. 1-6. Paragraph [0027]-Turek discloses an output device #111 displays the results of fingerprint authentication and the pre-specified pressure condition.  The display unit #109 comprises a liquid crystal display (LCD), light emitting diode (LED), touch screen, etc. The display device may display an indication that the pre-specified pressure or pressure range has been reached for fingerprint capture.  The display device may also be used to render other pertinent information such as the pressure applied by the finger on the sensor and the authentication results. Further in paragraph [0012]-Turek discloses the capture of the fingerprint at a pre-specified pressure, or a pre-specified pressure range makes the fingerprint recognition process more accurate and reduces the time taken for deriving the authentication decision.).  
Turek fail to explicitly teach associated with a mobile device and performing wake-up operations from a low-power state of the mobile device when the finger force exceeds a first pressed-finger threshold level; switching to an imaging mode.
However, Shepelev explicitly teaches associated with a mobile device (Fig. 1. Paragraph [0079]-Shepelev discloses embodiments may be implemented on a computing system. Any combination of mobile, desktop, server, router, switch, embedded device, or other types of hardware may be used.) and performing wake-up operations from a low-power state of the mobile device when the finger force exceeds a first pressed-finger threshold level (Fig. 4-6, #605 is called a low force threshold.). Paragraph [0076]-Shepelev discloses furthermore, an activation event may include a report to a host device regarding the force estimate, e.g., the amount of force detected in an input force or that the input force exceeds one or more force threshold (Wherein the force threshold #605 is the first pressed-finger threshold level.). Further in paragraph [0077]-Shepelev discloses a force estimate detected using a bending response switches an input device from a doze mode or low-power mode to a high-power mode. For example, a processing system may notify a host device to exit a sleep mode in response to the force estimate exceeding one or more force thresholds.); switching to an imaging mode (Fig. 4-6. Paragraph [0077]-Shepelev discloses Likewise, in response to exiting the sleep mode, the host device may perform a finger print scan of an input object with less latency than if the input object was detected and identified before the host device wakes up. Moreover, by detecting a predetermined force value before performing a finger print scan, false activations by a finger print detector may be reduced while the input device is in one or more low power modes.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Turek of having a method of operating a fingerprint sensor associated with a device, the method comprising: measuring a finger force of a finger positioned on the fingerprint sensor; imaging the finger when the finger force exceeds a 
Wherein having Turek`s fingerprint sensor device wherein associated with a mobile device and performing wake-up operations from a low-power state of the mobile device when the finger force exceeds a first pressed-finger threshold level; switching to an imaging mode.
The motivation behind the modification would have been to obtain an touch display system that enhances the input functionality and security with fingerprint sensing, since both Turek and Shepelev are touch display device that monitors the input touch force/ pressure wherein Turek touch display that capture of the fingerprint at a pre-specified pressure, or a pre-specified pressure range makes the fingerprint recognition process more accurate and reduces the time taken for deriving the authentication decision while Shepelev is an touch display system that detect a touch event force for different thresholds and provide input devices and methods that facilitate improved usability.  Please see Turek et al. (US 2008/0166028 A1), Paragraph [0012] and Shepelev et al. (US 2018/0267660 A1), Paragraph [0019].


Regarding Claim 29, Turek in view of Shepelev teaches the method of claim 28, Turek further teaches wherein imaging the finger includes acquiring ultrasonic image information of the finger (Fig. 1. Paragraph [0036]-Turek discloses the method and system disclosed herein supports a plurality of fingerprint sensor types comprising capacitive, thermal, optical, tactile, or ultrasonic sensors.) and wherein authenticating the finger is based on the ultrasonic image information (Fig. 1. Paragraph [0041]-Turek discloses ultrasonic sensors are also used for fingerprint recognition.  They employ the basic theory of reflection, diffraction and scattering. Using an ultrasonic camera the contact scattered rays are measured to generate the fingerprint image. Please also read paragraph [0027]).  
 
Regarding Claim 30, Turek in view of Shepelev teaches the method of claim 28, Turek further teaches wherein imaging the finger includes acquiring ultrasonic image information of the finger when the finger force exceeds a minimum imageable-finger threshold level corresponding to the second finger-pressed threshold level (Fig. 1-6. Paragraph [0050]-Turek discloses the threshold pressures (LTP and UTP) are compared with the applied pressure #213.  If the applied pressure is higher than the pre-specified lower threshold pressure (LTP) (Wherein the applied pressure is higher than lower threshold pressure (LTP) similar (corresponding) to the second finger-pressed threshold level #IP in Fig. 6 that is higher than the threshold pressure #TP), or lower than the pre-specified upper threshold pressure (UTP), a delay determined by the time factor is introduced #214, which is the minimum time interval for which pressure applied by the finger is maintained within the pre-specified range to allow capture of the fingerprint.  After the delay, the fingerprint is captured #215.).  
 
Regarding Claim 31, Turek in view of Shepelev teaches the method of claim 28, Turek further teaches wherein imaging the finger includes acquiring ultrasonic image information of the finger (Fig. 1. Paragraph [0036 and 0041]) when the finger force is less than a maximum imageable-finger threshold level (Fig. 1-6. Paragraph [0050]-Turek discloses the threshold pressures (LTP and UTP) are compared with the applied pressure #213.  If the applied pressure is higher than the pre-specified lower threshold pressure (LTP), or lower than the pre-specified upper threshold pressure (UTP), a delay determined by the time factor is introduced #214, which is the minimum time interval for which pressure applied by the finger is maintained within the pre-specified range to allow capture of the fingerprint.  After the delay, the fingerprint is captured #215.).  

Regarding Claim 32, Turek in view of Shepelev teaches the method of claim 28, Turek fail to explicitly teach wherein the performing of the wake-up operations further comprises waking up at least a portion of the mobile device when the finger force exceeds the first pressed-finger threshold level.   
However, Shepelev explicitly teaches wherein the performing of the wake-up operations further comprises waking up at least a portion of the mobile device when the finger force exceeds the first pressed-finger threshold level (Fig. 4-6, #605 is called a low force threshold.). Paragraph [0076]-Shepelev discloses furthermore, an activation event may include a report to a host device regarding the force estimate, e.g., the amount of force detected in an input force or that the input force exceeds one or more force threshold (Wherein the force threshold #605 is the first pressed-finger threshold level.). Further in paragraph [0077]-Shepelev discloses a force estimate detected using a bending response switches an input device from a doze mode or low-power mode to a high-power mode. For example, a processing system may notify a host device to exit a sleep mode in response to the force estimate exceeding one or more force thresholds.); switching to an imaging mode (Fig. 4-6. Paragraph [0077]-Shepelev discloses Likewise, in response to exiting the sleep mode, the host device may perform a finger print scan of an input object with less latency than if the input object was detected and identified before the host device wakes up. Moreover, by detecting a predetermined force value before performing a finger print scan, false activations by a finger print detector may be reduced while the input device is in one or more low power modes.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Turek in view of Shepelev of having a method of operating a fingerprint sensor associated with a device, the method comprising: measuring a finger force of a finger positioned on the fingerprint sensor; imaging the finger when the finger force exceeds a second pressed-finger threshold level; and authenticating the finger based on imaging the finger, with the teachings of Shepelev of having wherein the performing of the wake-up operations further comprises waking up at least a portion of the mobile device when the finger force exceeds the first pressed-finger threshold level.
Wherein having Turek`s fingerprint sensor device wherein the performing of the wake-up operations further comprises waking up at least a portion of the mobile device when the finger force exceeds the first pressed-finger threshold level.
The motivation behind the modification would have been to obtain an touch display system that enhances the input functionality and security with fingerprint sensing, since both Turek and Shepelev are 

Regarding Claim 44, Turek in view of Shepelev teaches the method of claim 28, Turek further teaches further comprising performing an enrollment process, the enrollment process including storing a range of images obtained at different measured static forces (Fig. 1. Paragraph [0027]-Turek discloses the biometric device #101 comprises a matching module #108 that compares the captured fingerprint against fingerprint templates stored in a fingerprint database #109.  The fingerprint database #109 stores the fingerprint template and may also store the corresponding pressure applied by the finger on the fingerprint capturing module #105 when the fingerprint is captured for the fingerprint template. Further in paragraph [0044]-Turek discloses the pre-specified pressure can be chosen from a stored list of pressures stored in the sensor memory #106.  In one embodiment of the invention, if the biometric device #101 is used in conjunction with a PIN based authentication, a user specific pre-specified pressure may be applied.  Hence, in the case of a system with a PIN based first level authentication, a plurality of pre-specified pressures for a plurality of users may be set.  The list of pressures is prepared during the registration of a user and updated during subsequent registrations of new users.  The user or administrator may set the pre-specified pressure at the same pressure or at different pressures for different users.  Consequently the fingerprint of users may be captured at different pre-specified pressures, and the fingerprint of a given user may be captured at a specific pre-specified pressure.  The list of pressures is stored in a sensor memory #106.  Please also read paragraph [0006]).
  

Regarding Claim 45, Turek in view of Shepelev teaches the method of claim 28, Turek further teaches wherein authenticating the finger includes comparing the measured finger force to stored finger forces of an enrollment template (Fig. 1. Paragraph [0027]-Turek discloses the biometric device #101 comprises a matching module #108 that compares the captured fingerprint against fingerprint templates stored in a fingerprint database #109.  The fingerprint database #109 stores the fingerprint template and may also store the corresponding pressure applied by the finger on the fingerprint capturing module #105 when the fingerprint is captured for the fingerprint template. Further in paragraph [0044]-Turek discloses the pre-specified pressure can be chosen from a stored list of pressures stored in the sensor memory #106.  In one embodiment of the invention, if the biometric device #101 is used in conjunction with a PIN based authentication, a user specific pre-specified pressure may be applied.  Hence, in the case of a system with a PIN based first level authentication, a plurality of pre-specified pressures for a plurality of users may be set.  The list of pressures is prepared during the registration of a user and updated during subsequent registrations of new users.  The user or administrator may set the pre-specified pressure at the same pressure or at different pressures for different users.  Consequently the fingerprint of users may be captured at different pre-specified pressures, and the fingerprint of a given user may be captured at a specific pre-specified pressure.  The list of pressures is stored in a sensor memory #106.  Please also read paragraph [0006]).
  

Claims 33-34, are rejected under 35 U.S.C. 103 as being unpatentable over Turek et al. (US 2008/0166028 A1), hereinafter referenced as Turek and in view of Shepelev et al. (US 2018/0267660 A1), hereinafter referenced as Shepelev and in further view of HOLBEIN et al. (US 2011/0080349 A1), hereinafter referenced as HOLBEIN.


Regarding Claim 33, Turek in view of Shepelev teaches the method of claim 32, Turek in view of Shepelev fail to explicitly teach wherein waking up at least the portion of the mobile device includes activating a processor of the mobile device from a sleep mode or off state.  
However, HOLBEIN explicitly teaches wherein waking up at least the portion of the mobile device includes activating a processor (Fig. 1, #102 called a processor. Paragraph [0060]) of the mobile device from a sleep mode or off state (Fig. 5-6. Paragraph [0060]-HOLBEIN discloses when the wakeup force threshold is exceeded, the controller #500 can signal an interrupt back to the processor #102 waking it from the sleep mode (or standby state). Please also read paragraph [0061]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Turek in view of Shepelev of having a method of operating a fingerprint sensor associated with a device, the method comprising: measuring a finger force of a finger positioned on the fingerprint sensor; imaging the finger when the finger force exceeds a second pressed-finger threshold level; and authenticating the finger based on imaging the finger, with the teachings of HOLBEIN of having wherein waking up at least the portion of the mobile device includes activating a processor of the mobile device from a sleep mode or off state.
Wherein having Turek`s fingerprint sensor device wherein waking up at least the portion of the mobile device includes activating a processor of the mobile device from a sleep mode or off state.
The motivation behind the modification would have been to obtain an touch display system that enhances the input functionality and security with fingerprint sensing, since both Turek and HOLBEIN are touch display device that monitors the input touch force/ pressure wherein Turek touch display that capture of the fingerprint at a pre-specified pressure, or a pre-specified pressure range makes the fingerprint recognition process more accurate and reduces the time taken for deriving the authentication decision while HOLBEIN is an touch display system that detect a touch event force which is greater than a predetermined wake force threshold.  Please see Turek et al. (US 2008/0166028 A1), Paragraph [0012] and HOLBEIN et al. (US 2011/0080349 A1), Paragraph [0003].


Regarding Claim 34, Turek in view of Shepelev teaches the method of claim 32, Turek in view of Shepelev fail to explicitly teach wherein waking up at least the portion of the mobile device includes turning on a display.  
However, HOLBEIN explicitly teaches wherein waking up at least the portion of the mobile device includes turning on a display (Fig. 8-11. Paragraph [0074]-HOLBEIN discloses when a wakeup force is detected, the force sensors #122 (e.g., and the circuit #600) wakeup from the sleep mode and return to the normal duty cycle and/or normal sampling rate of the full power mode, and touch-sensitive display #118 is reactivated (powered-up) so that touch data can be read/sampled for a predetermined duration (step 808). Further in paragraph [0075]-HOLBEIN discloses the backlight of the touch-sensitive display #118 may or may not be reactivated during the scanning/reading of the touch-sensitive display #118 which occurs in response to detection of a wakeup force.).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Turek in view of Shepelev of having a method of operating a fingerprint sensor associated with a device, the method comprising: measuring a finger force of a finger positioned on the fingerprint sensor; imaging the finger when the finger force exceeds a second pressed-finger threshold level; and authenticating the finger based on imaging the finger, with the teachings of HOLBEIN of having wherein waking up at least the portion of the mobile device includes turning on a display.
Wherein having Turek`s fingerprint sensor device wherein waking up at least the portion of the mobile device includes turning on a display.
The motivation behind the modification would have been to obtain an touch display system that enhances the input functionality and security with fingerprint sensing, since both Turek and HOLBEIN are touch display device that monitors the input touch force/ pressure wherein Turek touch display that capture of the fingerprint at a pre-specified pressure, or a pre-specified pressure range makes the fingerprint recognition process more accurate and reduces the time taken for deriving the authentication decision while HOLBEIN is an touch display system that detect a touch event force which is greater than .

Claim 35, is rejected under 35 U.S.C. 103 as being unpatentable over Turek et al. (US 2008/0166028 A1), hereinafter referenced as Turek and in view of Shepelev et al. (US 2018/0267660 A1), hereinafter referenced as Shepelev and in further view of Huppi et al. (US 2016/0062497 A1), hereinafter referenced as Huppi.


Regarding Claim 35, Turek in view of Shepelev teaches the method of claim 28, Turek in view of Shepelev fail to explicitly teach wherein measuring the finger force of the finger positioned on the fingerprint sensor comprises measuring a static force for one or more sensor elements of an ultrasonic sensor array.  
However, Huppi explicitly teaches comprises measuring a static force for one or more sensor elements of an ultrasonic sensor array (Fig. 1-4. Paragraph [0018]-Huppi discloses providing force of touch information in response to one or more ultrasonic force sensors, the force of touch information including a measure of an amount of force presented at the one or more locations at which a contact or near-contact occurs. Further in paragraph [0014]-Huppi discloses the force sensitive sensor can include a set of individual sensor elements disposed in an array or other pattern, which might include a rectilinear pattern or another pattern.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Turek in view of Shepelev of having a method of operating a fingerprint sensor associated with a device, the method comprising: measuring a finger force of a finger positioned on the fingerprint sensor; imaging the finger when the finger force exceeds a second pressed-finger threshold level; and authenticating the finger based on imaging the finger, with the teachings of Huppi of having wherein comprises measuring a static force for one or more sensor elements of an ultrasonic sensor array.

The motivation behind the modification would have been to obtain an touch display system that enhances the input functionality and security with fingerprint sensing, since both Turek and Huppi are touch device that monitors the input touch force/ pressure wherein Turek touch display that capture of the fingerprint at a pre-specified pressure, or a pre-specified pressure range makes the fingerprint recognition process more accurate and reduces the time taken for deriving the authentication decision while Huppi is an touch system that detect a touch event force.  Please see Turek et al. (US 2008/0166028 A1), Paragraph [0012] and Huppi et al. (US 2016/0062497 A1), Paragraph [0009 and 0019].


Claims 36-37, are rejected under 35 U.S.C. 103 as being unpatentable over Turek et al. (US 2008/0166028 A1), hereinafter referenced as Turek and in view of Shepelev et al. (US 2018/0267660 A1), hereinafter referenced as Shepelev and in further view of Huppi et al. (US 2016/0062497 A1), hereinafter referenced as Huppi and in a further view of DAY (US 2016/0117034 A1), hereinafter referenced as DAY.

Regarding Claim 36, Turek and Shepelev in view of Huppi teaches the method of claim 35, wherein the static force is measured in a non-ultrasonic mode.  
However, DAY explicitly teaches wherein the static force is measured in a non-ultrasonic mode (Fig. 1-3. Paragraph [0043]-DAY discloses piezoelectric materials, by virtue of the same physical structure that produces the electrical charge, also exhibit a change in electrical impedance when a force is applied.  Whereas the generated electrical charge is a function of the change in the force F applied, the measured impedance of the material is a function of the static force applied, and thus allows for the reliable detection of unmoving objects (wherein is a non-ultrasonic mode.).).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Turek and Shepelev in view of Huppi of having a method of operating a fingerprint sensor associated with a device, the method comprising: 
Wherein having Turek`s fingerprint sensor device wherein the static force is measured in a non-ultrasonic mode.
The motivation behind the modification would have been to obtain an touch display system that enhances the input functionality and security with fingerprint sensing, since both Turek and DAY are touch device that monitors the input touch force/ pressure wherein Turek touch display that capture of the fingerprint at a pre-specified pressure, or a pre-specified pressure range makes the fingerprint recognition process more accurate and reduces the time taken for deriving the authentication decision while DAY is an touch system that detect a touch event force with enhance reliability and reduce interference.  Please see Turek et al. (US 2008/0166028 A1), Paragraph [0012] and DAY (US 2016/0117034 A1), Paragraph [0043 and 0046].

Regarding Claim 37, Turek and Shepelev in view of Huppi and in further view of DAY teaches the method of claim 36, Turek further teaches wherein imaging the finger comprises imaging the finger ultrasonically (Fig. 1. Paragraph [0041]-Turek further discloses ultrasonic sensors are also used for fingerprint recognition.  They employ the basic theory of reflection, diffraction and scattering.  When two solid objects are placed against each other, the contact between the surfaces of the two objects is not ideal, i.e., there are some inhomogeneities.  As sound waves travel through these surfaces they undergo a phenomenon called contact scattering, along with getting reflected, diffracted and scattered as explained by classical theory of light.  This phenomenon effects the sound propagation in the area of contact between the two objects.  Using an ultrasonic camera the contact scattered rays are measured to generate the fingerprint image.).  

Claims 39-40, are rejected under 35 U.S.C. 103 as being unpatentable over Turek et al. (US 2008/0166028 A1), hereinafter referenced as Turek and in view of Shepelev et al. (US 2018/0267660 A1), hereinafter referenced as Shepelev and in further view of AKITOMO et al. (US 2015/0199036 A1), hereinafter referenced as AKITOMO.
  

Regarding Claim 39, Turek in view of Shepelev teaches the method of claim 28, Turek in view of Shepelev fail to explicitly teach further comprising detecting a finger lift.  
However, AKITOMO explicitly teaches further comprising detecting a finger lift (Fig. 17. Paragraph [0198]-AKITOMO discloses when the drawing process ends and the finger is up, the finger indicator moves to the position where the finger has been lift up (step 614 of Fig. 18).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Turek in view of Shepelev of having a method of operating a fingerprint sensor associated with a device, the method comprising: measuring a finger force of a finger positioned on the fingerprint sensor; imaging the finger when the finger force exceeds a second pressed-finger threshold level; and authenticating the finger based on imaging the finger, with the teachings of AKITOMO of having wherein further comprising detecting a finger lift.
Wherein having Turek`s fingerprint sensor device wherein further comprising detecting a finger lift.
The motivation behind the modification would have been to obtain an touch display system that enhances the input functionality and security with fingerprint sensing, since both Turek and AKITOMO are touch display device that monitors the input touch wherein Turek touch display that capture of the fingerprint at a pre-specified pressure, or a pre-specified pressure range makes the fingerprint recognition process more accurate and reduces the time taken for deriving the authentication decision while AKITOMO is an touch display system that detect a touch lift-up. Please see Turek et al. (US 2008/0166028 A1), Paragraph [0012] and AKITOMO et al. (US 2015/0199036 A1), Paragraph [0033].


Regarding Claim 40, Turek and Shepelev in view of AKITOMO teaches the method of claim 39, Turek in view of Shepelev fail to explicitly teach further comprising entering a lifted- finger condition by modifying operations in response to the detection of the finger lift.  
However, AKITOMO explicitly teaches further comprising entering a lifted-finger condition by modifying operations in response to the detection of the finger lift (Fig. 17. Paragraph [0198]-AKITOMO discloses when the drawing process ends and the finger is up, the finger indicator moves to the position where the finger has been lift up (step 614 of Fig. 18).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Turek and Shepelev in view of AKITOMO of having a method of operating a fingerprint sensor associated with a device, the method comprising: measuring a finger force of a finger positioned on the fingerprint sensor; imaging the finger when the finger force exceeds a second pressed-finger threshold level; and authenticating the finger based on imaging the finger, with the teachings of AKITOMO of having wherein further comprising entering a lifted-finger condition by modifying operations in response to the detection of the finger lift.
Wherein having Turek`s fingerprint sensor device wherein further comprising entering a lifted-finger condition by modifying operations in response to the detection of the finger lift.
The motivation behind the modification would have been to obtain an touch display system that enhances the input functionality and security with fingerprint sensing, since both Turek and AKITOMO are touch display device that monitors the input touch wherein Turek touch display that capture of the fingerprint at a pre-specified pressure, or a pre-specified pressure range makes the fingerprint recognition process more accurate and reduces the time taken for deriving the authentication decision while AKITOMO is an touch display system that detect a touch lift-up. Please see Turek et al. (US 2008/0166028 A1), Paragraph [0012] and AKITOMO et al. (US 2015/0199036 A1), Paragraph [0033].

Claim 41, is rejected under 35 U.S.C. 103 as being unpatentable over Turek et al. (US 2008/0166028 A1), hereinafter referenced as Turek and in view of Shepelev et al. (US 2018/0267660 A1), hereinafter referenced as Shepelev and in further view of AKITOMO et al. (US 2015/0199036 A1), hereinafter referenced as AKITOMO and in further view of HOLBEIN et al. (US 2011/0080349 A1), hereinafter referenced as HOLBEIN.
  

Regarding Claim 41, Turek and Shepelev in view of AKITOMO teaches the method of claim 40, Turek and Shepelev in view of AKITOMO fail to explicitly teach wherein modifying operations includes reducing a sampling rate for measuring the finger force. 
However, HOLBEIN explicitly teaches wherein modifying operations includes reducing a sampling rate for measuring the finger force (Fig. 1. Paragraph [0070]-HOLBEIN discloses in the sleep mode, the force sensors #122 operate at a reduced duty cycle relative to the full power mode and/or sample at a lower sampling rate relative to the full power mode to consume less power.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Turek and Shepelev in view of AKITOMO of having a method of operating a fingerprint sensor associated with a device, the method comprising: measuring a finger force of a finger positioned on the fingerprint sensor; imaging the finger when the finger force exceeds a second pressed-finger threshold level; and authenticating the finger based on imaging the finger, with the teachings of HOLBEIN of having wherein modifying operations includes reducing a sampling rate for measuring the finger force.
Wherein having Turek`s fingerprint sensor device wherein modifying operations includes reducing a sampling rate for measuring the finger force.
The motivation behind the modification would have been to obtain an touch display system that enhances the input functionality and security with fingerprint sensing, since both Turek and HOLBEIN are touch display device that monitors the input touch force/ pressure wherein Turek touch display that capture of the fingerprint at a pre-specified pressure, or a pre-specified pressure range makes the fingerprint recognition process more accurate and reduces the time taken for deriving the authentication decision while HOLBEIN is an touch display system that detect a touch event force which is greater than a predetermined wake force threshold.  Please see Turek et al. (US 2008/0166028 A1), Paragraph [0012] and HOLBEIN et al. (US 2011/0080349 A1), Paragraph [0003].

Claims 42-43, are rejected under 35 U.S.C. 103 as being unpatentable over Turek et al. (US 2008/0166028 A1), hereinafter referenced as Turek and in view of Shepelev et al. (US 2018/0267660 A1), hereinafter referenced as Shepelev and in further view of AKITOMO et al. (US 2015/0199036 A1), hereinafter referenced as AKITOMO and in a further view of Picciotto et al. (US 20160357297 A1), hereinafter referenced as Picciotto.

 
Regarding Claim 42, Turek and Shepelev in view of AKITOMO teaches the method of claim 39, Turek and Shepelev in view of AKITOMO fail to explicitly teach wherein detecting the finger lift includes determining that a measured finger force is less than an off-threshold level. 
However, Picciotto explicitly teaches wherein detecting the finger lift includes determining that a measured finger force is less than an off-threshold level (Fig. 5, #512 called a minimum force threshold. Paragraph [0059]-Picciotto discloses the waveform #506 from the force sensors #118 indicates that minimal to no force is sensed by the force sensors #118, e.g., the magnitude of the waveform #506 is below a defined minimum force threshold #512.  Therefore, in the first example #502 the force control module #116 readily determines that there is little to no likelihood of a user intending to initiate an input and responds accordingly, e.g., blocks communication of the reports from the position sensors #120 to the computing device #102, through use of a confidence bit.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Turek and Shepelev in view of AKITOMO of having a method of operating a fingerprint sensor associated with a device, the method comprising: measuring a finger force of a finger positioned on the fingerprint sensor; imaging the finger when the finger force exceeds a second pressed-finger threshold level; and authenticating the finger based on imaging the finger, with the teachings of Picciotto of having wherein detecting the finger lift includes determining that a measured finger force is less than an off-threshold level.
Wherein having Turek`s fingerprint sensor device wherein detecting the finger lift includes determining that a measured finger force is less than an off-threshold level.

 

Regarding Claim 43, Turek and Shepelev in view of AKITOMO and in further view of Picciotto teaches the method of claim 42, Turek and Shepelev in view of AKITOMO fail to explicitly teach wherein the off-threshold level is less than an on-threshold force used to detect finger touch.  
However, Picciotto explicitly teaches wherein the off-threshold level is less than an on-threshold force used to detect finger touch (Fig. 8, illustrates the off-threshold level #810 is less than the on-threshold #808 and #814 force. Paragraph [0074]-Picciotto discloses during this movement, a second threshold #810 that is lower than the first threshold #808 is used to determine whether the drag operation is to be released or is considered as continuing on.  A third threshold #814 is also used as a release threshold, but is used for zero movement and is thus higher than the second threshold #810 (wherein a value above #808 and #814 is when a touch input is present which more than the value #810.).  Therefore, even though a point #812 may be encountered in which the amount of force drops below the third threshold #814, as long as the force remains above the second threshold #810 and the movement continues, the drag operation also continues.  Once the detected force moves below the second threshold #810, termination of the drag operation is indicated, which may be used by the force control module #116 to provide haptic feedback as described in relation to Fig. 2.  In this way, an inadvertent click release is made less likely.).  

Wherein having Turek`s fingerprint sensor device wherein the off-threshold level is less than an on-threshold force used to detect finger touch.
The motivation behind the modification would have been to obtain an touch display system that enhances the input functionality and security with fingerprint sensing, since both Turek and Picciotto are touch display device that monitors the input touch force/ pressure wherein Turek touch display that capture of the fingerprint at a pre-specified pressure, or a pre-specified pressure range makes the fingerprint recognition process more accurate and reduces the time taken for deriving the authentication decision while Picciotto is an touch display system that detect a touch event force with force threshold.  Please see Turek et al. (US 2008/0166028 A1), Paragraph [0012] and Picciotto et al. (US 20160357297 A1), Paragraph [0003].






Allowable Subject Matter

Claims 46-47 are independent claims and comprises of allowable subject matter.
Claim 38 is therefrom objected to as being dependent upon rejected base claims, claim 28, and claim 35, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 38, the prior arts fail to explicitly teach, wherein the diaphragm is capable of a static displacement upon application of an applied force and is capable of a dynamic displacement when the PMUT sensor element receives or transmits ultrasonic signals, as claimed in claim 38.
Regarding claim 46, the prior arts fail to explicitly teach, a piezoelectric sensor element comprising a non-ultrasonic force detection capability and an ultrasonic imaging capability, the piezoelectric sensor element configured to: measure a finger force of a finger via the non-ultrasonic force detection capability, as claimed in claim 46.
Regarding claim 47, the prior arts fail to explicitly teach, wherein the diaphragm is capable of a static displacement upon application of an applied force and is capable of a dynamic displacement when the PMUT sensor element receives or transmits ultrasonic signals, as claimed in claim 47.


Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Lu et al. (US 2016/0117541 A1)- MEMS ultrasound fingerprint ID systems are provided.  Aspects of the systems include the capability of detecting both epidermis and dermis fingerprint patterns in three dimensions.  Also provided are methods of making and using the systems, as well as devices that include the systems..  .....  Please see Fig. 1. Abstract.
(b)	Hamid (US 2003/0068072 A1)- An improved method and system for reading and analyzing fingerprints is disclosed. According to the present invention, fingerprints are scanned and then analyzed to determine a value in dependence upon a predetermined acquisition parameter, such as for instance one of a moisture content of the fingertip and an applied fingertip pressure. The scanned fingerprint is subsequently processed to remove "false minutiae" in dependence upon the determined value, whilst retaining authentic minutiae for user authentication......  Please see Fig. 1. Abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628